                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello

Criminal Action No. 19-cr-00144-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

ANDREW RAPHAEL REESE,

       Defendant.


                    ORDER DENYING MOTION TO COMPEL DISCLOSURE


       This matter is before the Court on Defendant Andrew Raphael Reese’s Motion to

Compel Disclosure. (Doc. # 20.) The Government filed a Response (Doc. # 23) to the

Motion on June 28, 2019. Based on the reasons that follow, the Court denies

Defendant’s Motion.

                                  I.     BACKGROUND

       Defendant was arrested on March 19, 2019, while the Denver Police Department

was conducting a narcotics operation. See (Doc. # 23 at 2–6). During the operation, the

police utilized the assistance of a confidential informant (“CI”) as well as surveillance

technology. See (id. at 1–2). After the operation concluded, the “CI reported that prior to

a hand-to-hand drug deal with a female, the CI overheard the defendant tell this female

to watch out for police.” (Id. at 2.) However, the statement that Defendant allegedly

made was not recorded even though the CI was wearing an audio recorder. (Id.)
        Defendant was subsequently charged by indictment with a single count of

possession of a firearm and ammunition by a prohibited person in violation of 18 U.S.C.

§ 922(g)(1). (Doc. # 1.) In the instant Motion, Defendant argues that the Government

should be compelled to disclose “the identity, contact information, as well as criminal

history and impeachment material of the [CI] that was involved in the present case.”

(Doc. # 20 at 1.) In support of his argument, Defendant asserts that the discrepancy

between the CI’s recollection of Defendant’s alleged statement and the absence of the

statement on the audio recorder makes the CI a “crucial witness” to “a statement that

would bear on [Defendant’s] involvement, or lack thereof, in drug activity on the date of

[his] arrest.” (Id. at 4.)

                                II.    LEGAL STANDARD

        Because of the strong public interest in effective law enforcement and to

encourage citizens to communicate with government officials regarding unlawful activity,

“the government enjoys a privilege to withhold from disclosure the identity of persons

who furnish law enforcement officers with information on criminal acts.” United States v.

Mendoza-Salgado, 964 F.2d 993, 1000 (10th Cir. 1992). Nevertheless, this privilege

must give way when disclosure of an informant’s identity “is relevant and helpful to the

defense of an accused, or is essential to a fair determination of a cause.” Id. (quoting

Rovario v. United States, 353 U.S. 53, 60–61 (1957)). In Roviaro, the Supreme Court

articulated a balancing test for the determination of whether a confidential informant’s

identity should be revealed:

        [N]o fixed rule with respect to disclosure is justifiable. The problem is one
        that calls for balancing the public interest in protecting the flow of

                                             2
       information against the individual’s right to prepare his defense. Whether a
       proper balance renders nondisclosure erroneous must depend on the
       particular circumstances of each case, taking into consideration the crime
       charged, the possible defenses, the possible significance of the informer's
       testimony, and other relevant factors.

353 U.S. at 60–62. In United States v. Moralez, 908 F.2d 565 (10th Cir. 1990),

the Tenth Circuit further described this balancing test as follows:

       [C]ases involving confidential informants fall into several broad categories.
       At one extreme are the cases where the informant is a mere tipster, and
       disclosure is not required. At the other extreme are cases such as Roviaro
       itself where the informant has played a crucial role in the alleged criminal
       transaction, and disclosure and production of the informant are required to
       ensure a fair trial. In addition, there are cases where there is a slight
       possibility a defendant might benefit from disclosure, but the government
       has demonstrated a compelling need to protect its informant.

Id. at 568 (citations omitted).

       “Where it is clear that the informant cannot aid the defense, the government’s

interest in keeping secret [the informant’s] identity must prevail over the defendant’s

asserted right of disclosure.” United States v. Sinclair, 109 F.3d 1527, 1538 (10th Cir.

1997). Accordingly, “[d]isclosure of an informant is not required . . . where the informant

is not a participant in or a witness to the crime charged.” Moralez, 908 F.2d at 567.

Additionally, a defendant must provide more than “mere speculation about the

usefulness of an informant’s testimony” to warrant disclosure. Moralez, 908 F.2d at 567.

Specifically, a defendant seeking to force disclosure of an informant’s identity has the

burden to show the informant’s testimony is relevant or essential to the fair

determination of defendant’s case. United States v. Gordon, 173 F.3d 761, 767 (10th

Cir. 1999) (citing Roviaro, 353 U.S. at 62).



                                               3
                                    III.   ANALYSIS

       In the instant case, Defendant has not met his burden of showing that disclosure

of the CI’s identity is warranted. As a preliminary matter, there is no evidence that the CI

was a witness to the only crime with which Defendant is charged—i.e. possession of a

firearm by a prohibited person. Moreover, the statement at issue—i.e. Defendant’s

alleged statement that his associate should be on alert for the police—is not relevant to

whether Defendant impermissibly possessed a firearm. See Fed. R. Evid. 401

(“Evidence is relevant if: (a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining

the action.”). Therefore, the statement would be inadmissible at trial.

       Notwithstanding the fact that the statement is not relevant to the crime with which

he is charged, Defendant appears to argue that the statement the CI attributed to

Defendant could be relevant to establish whether law enforcement had probable cause

to arrest Defendant. Specifically, Defendant asserts that “discovery suggests that the

statement was relayed to the investigating officers prior to [Defendant’s] arrest.” (Doc. #

20 at 5.) Defendant further asserts that the “alleged statement is important to determine

whether [Defendant] aided and abetted the drug transaction or was merely a

bystander.” (Id.) The implicit theory behind Defendant’s argument seems to be that if the

CI lied about overhearing Defendant’s statement and if law enforcement decided to

arrest Defendant based on the CI’s information, then it would be less likely that there

was probable cause to arrest Defendant.




                                             4
       However, it does not appear that law enforcement had any knowledge of the

statement at issue while considering whether to arrest defendant. Rather, the recorded

police conversations leading up to Defendant’s arrest indicate that law enforcement had

observed Defendant associating with the female who executed the drug transaction.

See (Doc. # 23-2). Their observations formed the basis for their decision to arrest

Defendant after the CI confirmed that a drug transaction had, in fact, occurred. (Id.)

Moreover, the recorded police conversations make no reference to the statement at

issue, and Defendant has not substantiated his argument that law enforcement had

knowledge of the statement prior to his arrest.

       Therefore, Defendant has not demonstrated that the “informant’s testimony is

relevant or essential to the fair determination of [his] case.” Gordon, 173 F.3d at 767

(citing Roviaro, 353 U.S. at 62). Accordingly, the Government is not obligated to

disclose the CI’s identity.

                                  IV.    CONCLUSION

       Based on the foregoing reasons, Defendant’s Motion to Compel Disclosure.

(Doc. # 20) is DENIED.

       DATED: July 9, 2019


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             5
